Citation Nr: 0026928	
Decision Date: 10/10/00    Archive Date: 10/19/00	

DOCKET NO.  97-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether the rating decision dated February 15, 1991, was 
clearly and unmistakably erroneous in denying service 
connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1966 to January 1970.

2.  On September 21, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, that the veteran had died on August [redacted], 
2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999). 



ORDER

The appeal is dismissed.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

